DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed on August 24, 2022 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on June 3, 2022.

Response to Arguments
Applicant’s arguments see page 10, filed August 24, 2022, with respect to the title objection has been fully considered and is persuasive.  The title objection has been removed based on the current amendments.
Applicant’s arguments, see pages 11-13, filed August 24, 2022, with respect to the rejections of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Donikian (US 2015/0316383 A1).
In regards to independent claim 1, the Kappi reference was previously cited as it discloses systems and methods for changing the weighting accelerometer filtering based upon motion sensor measurements for subsequent motion classifying (see abstract). 
	In regards to the applicants arguments on pages 11-12  regarding the Kappi and previously cited Trigoni reference not disclosing the amended limitations  and previously cited Kim references not disclosing the amended language “selecting, by the processor, a trajectory model corresponding to the determined motion status from a plurality of trajectory models respectively corresponding to a plurality of motion statuses; and determining, by the processor, the selected trajectory based on the motion data using a trajectory model corresponding to the determined motion status”, the Examiner agrees however, the Donikian reference is now cited as it discloses a device, method and computer readable medium for generating a plurality of location signatures as the method includes seeding a device with an initial position and utilizing an inertial positioning system to propagate user position for the generated location signatures (see abstract). 
	With regards to the amended language Donikian teaches at step 58, that motion estimation parameters are fed into a motion model which was selected based on a classified motion. This motion model can vary according to the motion being estimated and can include a distance-based motion model, a velocity-based motion model, and a dead-reckoning motion model (interpreted as trajectory models as they pertain to the multiple motion statuses like walking running steeping etc. as previously discussed at paragraph [0041]). Next, the reference discloses a method of estimating the position, motion, velocity, attitude, and/or trajectory of an object based on an approach of combining inertial navigation, feature extraction, and motion classification. Furthermore, Donikian details that the method further comprises selecting a motion model based on the classified motion, and wherein said estimating the motion parameter of the object includes estimating a velocity of the object and/or a distance traveled by the object based on said selected motion model. Thus these models are interpreted as the trajectory models that can be selected corresponding to the classified motion as the trajectory provided relates to the distance traveled by the object (see paragraphs [0041], [0045], [0085], [0153]-[0155]) as further detailed in the rejections of the office action below.
In regards to independent claims 11 and 20, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2-10 and 12-19, these claims depend from the rejected base claims 1 and 11, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.

Allowable Subject Matter

Claims 5-7, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 5, none of the cited prior art alone or in combination provides motivation to teach “acquiring the training data associated with the subject in a plurality of time periods; acquiring reference movements associated with the subject in respective time periods; clustering the training data and the reference movements into groups; and generating the trajectory model plurality of trajectory models based on the training data and the reference movements of respective groups”  as the references only teaches motion classification and generating a single motion/trajectory model, however the references fail to explicitly disclose the process for generating multiple trajectory models by first taking training data from multiple time periods and with associated reference movements for subsequent clustering of the data into particular groups, in conjunction with the features of claim 1 with which it depends for determining a particular trajectory of subject of the mobile device via their motion data.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claim 15, this claim recites limitations similar in scope to that of claim 5, and thus is objected to based on the same rationale as provided above.
In regards to dependent claims 6, 7, 16, and 17, these claims depend from objected to base claims, and thus are objected to based on the same rationale as provided above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kappi (US 2007/0005246 A1, hereinafter referenced “Kappi”) in view of Donikian (US 2015/0316383 A1, hereinafter referenced “Doni”).

In regards to claim 1. (Currently Amended) Kappi discloses a computer-implemented method for determining a trajectory of a subject (Kappi, Abstract), comprising: 
-acquiring, via at least one sensor of a mobile device, motion data of the subject Kappi, Fig. 1, paragraphs [0023] and [0033]; Reference at paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements. When there are only slow user movements, a higher weighting of accelerometer filtering is applied to a new measurement and vice versa. Paragraph [0033] discloses at step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device.); 
-determining, by a processor, a motion status of the subject based on the motion data (Kappi, paragraph [0033]; Reference discloses at step 100, a plurality of predefined test feature classes…can define various states of motion within which the module and/or electronic device may be traveling….may include: stationary, moving, walking, running, unknown, and free-fall (interpreted as motion statuses). At step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device. It should be noted that the motion sensor can be incorporated into the electronic device or a separate device. At step 120, one or more features are extracted from the measurements. At step 130, an algorithm is used to compare the one or more features to the predefined test feature classes. At step 140, the system selected the most appropriate test feature class based upon the comparison of step 130 (interpreted as the determining of the motion status of the user based on the motion data regarding the system selection and comparison processes)); 


Kappi does not explicitly disclose but Doni teaches
-(subject) to which the mobile device is attached (Doni, paragraph [0030]; Reference discloses in some embodiments, the sensor(s) being used may not be in constant alignment with respect to the object/asset being tracked. For example, consider the use of a mobile phone/handset or other portable devices on the asset being tracked. In such examples, the device may have varying alignment between the asset (i.e., person) being tracked).
-selecting, by the processor, a trajectory model corresponding to the determined motion status from a plurality of trajectory models respectively corresponding to a plurality of motion statuses (Doni, paragraphs [0041] and [0045]; Reference at [0045] discloses at step 58, the motion estimation parameters are fed into the motion model which was selected based on the classified motion. This motion model can vary according to the motion being estimated. For example, motion models can include a distance-based motion model, a velocity-based motion model, and a dead-reckoning motion model (interpreted as trajectory models as they pertain to the multiple motion statuses like walking running steeping etc. as previously discussed at paragraph [0041]); 
-and determining, by the processor, the selected trajectory based on the motion data using a trajectory model corresponding to the determined motion status (Doni paragraphs [0085], [0153]-[0155]; Reference at [0085] discloses a method of estimating the position, motion, velocity, attitude, and/or trajectory of an object based on an approach of combining inertial navigation, feature extraction, and motion classification. Paragraphs [0153]-[0154] discloses the method further comprises selecting a motion model based on the classified motion, and wherein said estimating the motion parameter of the object includes estimating a velocity of the object and/or a distance traveled by the object based on said selected motion model. Next paragraph [0154] discloses wherein said selecting a motion model comprises selecting a distance-based motion model, selecting a velocity-based motion model, and/or selecting a dead-reckoning motion model. Thus these models are interpreted as the trajectory models that can be selected corresponding to the classified motion as the trajectory provided relates to the distance traveled by the object)
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 2. (Previously Presented) Kappi in view of Doni teach the computer-implemented method of claim 1.
Kappi does not disclose but Doni teaches
-wherein the determining a motion status of the subject based on the motion data further comprises: determining at least one of a stride length, a stride frequency, and a direction of movement based on the motion data (Doni, paragraphs [0041] and [0044]; Reference at [0041] discloses the motion/activity classification discussed earlier (at steps 20, 30, and/or 32), motions are classified preferably into one of three primary categories: stationary (i.e., where the object is completely still and does not move); non-displacement motion(s) (i.e., those motions which result in disturbances but with no horizontal displacement, e.g., a user fidgeting, sitting down, standing up, etc., a mobile device being manipulated, etc.); and displacement motions (i.e., those motions which result in a horizontal displacement, e.g., walking, running, side stepping, crawling, and other general locomotion activities). Paragraph [0044] discloses this motion displacement vector may be estimated based on the differences and ratios of inertial sensor measurements. The motion displacement vector is fed into the motion estimation parameters as an additional input and provides information about offsets to the motion which may have not been part of the motion classification, for example, walking in a slightly diagonal path (i.e. a direction of movement based on the motion data))
-and determining the motion status based on at least one of the stride length, the stride frequency, and the direction of movement, wherein the motion status comprises a movement gesture of the subject or a place on the subject where the mobile device is attached (Doni, paragraphs [0041] and [0044]; Reference at [0041] discloses the motion/activity classification discussed earlier (at steps 20, 30, and/or 32), motions are classified preferably into one of three primary categories: stationary (i.e., where the object is completely still and does not move); non-displacement motion(s) (i.e., those motions which result in disturbances but with no horizontal displacement, e.g., a user fidgeting, sitting down, standing up, etc., a mobile device being manipulated, etc.); and displacement motions (i.e., those motions which result in a horizontal displacement, e.g., walking, running, side stepping, crawling, and other general locomotion activities). The determination of sitting, fidgeting etc. features interpreted as determined motion status based on direction of movement regarding movement gesture of subject)).  
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 3. (Currently Amended) Kappi in view of Doni teach the computer-implemented method of claim 2.
Kappi does not disclose but Doni teaches
-wherein the determining the trajectory based on the motion data using the selected trajectory model corresponding to the motion status further comprises: generating the trajectory based on the at least one of the stride length, the stride frequency, and the direction of movement using the selected trajectory model corresponding to the determined motion status  (Doni, paragraphs [0041] and [0129]; Reference at [0041] discloses method 40 of the motion classification phase is illustrated. Following the motion/activity classification discussed earlier (at steps 20, 30, and/or 32), motions are classified preferably into one of three primary categories: stationary (i.e., where the object is completely still and does not move); non-displacement motion(s) (i.e., those motions which result in disturbances but with no horizontal displacement, e.g., a user fidgeting, sitting down, standing up, etc., a mobile device being manipulated, etc.); and displacement motions (i.e., those motions which result in a horizontal displacement, e.g., walking, running, side stepping, crawling, and other general locomotion activities). Paragraph [0045] discloses at step 58, the motion estimation parameters are fed into the motion model which was selected based on the classified motion (i.e. corresponding motion statuses)...motion models can include a distance-based motion model, a velocity-based motion model, and a dead-reckoning motion model (i.e. trajectory models to be selected). Paragraph [0129] discloses the method for visualizing the trajectory (i.e. generating step)).  
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 4. (Currently Amended) Kappi in view of Doni teach the computer-implemented method of claim 1.
Kappi does not disclose but Doni teaches
-further comprising: generating the plurality of trajectory models by training based on training data (Doni, paragraphs [0026]-[0027]; Reference at [0026] discloses at step 20, the features are processed by a classification algorithm (e.g., a neural network, a support vector machine, a Bayesian network, a Naive Bayes classifier, a decision tree, a k-nearest neighbour (KNN) approach, boosting, a Dynamic Bayesian Network (DBN), a Hidden Markov Model (HMM), reinforcement learning, logistic regression, a genetic algorithm, a Gaussian process) to classify the motion and/or activity being performed (i.e. techniques which use training data). Paragraph [0027] discloses at step 22, a motion model (i.e. trajectory model) is selected based on the classified motion determined in step 20 ).
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 8. (Original) Kappi in view of Doni teach the computer-implemented method of claim 1.
Kappi further discloses
-wherein the at least one sensor includes at least one of an accelerometer, a gyroscope, an electronic compass, or a barometer of the mobile device (Kappi, paragraphs [0021] and [0023]; Reference ta paragraph [0021] discloses the mobile telephone 12 of FIGS. 1 and 2 includes….motion sensor 60 is also operatively connected to the controller 56. Paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements).  

In regards to claim 9. (Original) Kappi in view of Doni teach the computer-implemented method of claim 4.
Kappi does not disclose but Doni teaches
-wherein the training data comprises Pedestrian Dead Reckoning (PDR) data (Doni, paragraph [0045]; Reference discloses For example, motion models can include a distance-based motion model, a velocity-based motion model, and a dead-reckoning motion model).  
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 10. (Previously Presented) Kappi in view of Doni teach the method of claim 2.
Kappi does not disclose but Doni teaches
-wherein the movement gesture comprises at least one of walking, jogging, or climbing (Doni, paragraph [0036]; Reference discloses At step 30, the features are processed by the primary classification algorithm to classify the motion and/or activity (e.g., walking, running, standing, sitting, fidgeting, and so on) being performed).  
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 11. (Currently Amended) Kappi discloses a system for generating a trajectory of a subject (Kappi, Abstract), comprising: 
-a communication interface (Kappi, Fig. 1; Reference discloses mobile device 12 having motion sensor 60) configured to communicate with a mobile device Kappi, Fig. 1, paragraphs [0023] and [0033]; Reference at paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements. When there are only slow user movements, a higher weighting of accelerometer filtering is applied to a new measurement and vice versa. Paragraph [0033] discloses at step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device); 

-and at least one processor configured to: determine a motion status of the subject based on the motion data (Kappi, paragraph [0033]; Reference discloses at step 100, a plurality of predefined test feature classes…can define various states of motion within which the module and/or electronic device may be traveling….may include: stationary, moving, walking, running, unknown, and free-fall (interpreted as motion statuses). At step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device. It should be noted that the motion sensor can be incorporated into the electronic device or a separate device. At step 120, one or more features are extracted from the measurements. At step 130, an algorithm is used to compare the one or more features to the predefined test feature classes. At step 140, the system selected the most appropriate test feature class based upon the comparison of step 130 (interpreted as the determining of the motion status of the user based on the motion data regarding the system selection and comparison processes), 


Kappi does not explicitly disclose but Doni teaches
-(mobile device) attached to the subject (Doni, paragraph [0030]; Reference discloses in some embodiments, the sensor(s) being used may not be in constant alignment with respect to the object/asset being tracked. For example, consider the use of a mobile phone/handset or other portable devices on the asset being tracked. In such examples, the device may have varying alignment between the asset (i.e., person) being tracked)
-a memory (Doni. paragraph [0078]; Reference discloses processing system 150 generally includes at least one processor 152, or processing unit or plurality of processors, memory 154) configured to store a plurality of trajectory models respectively corresponding to a plurality of motion statuses (Doni, paragraphs [0041] and [0045]; Reference at [0045] discloses at step 58, the motion estimation parameters are fed into the motion model which was selected based on the classified motion. This motion model can vary according to the motion being estimated. For example, motion models can include a distance-based motion model, a velocity-based motion model, and a dead-reckoning motion model (interpreted as trajectory models as they pertain to the multiple motion statuses like walking running steeping etc. as previously discussed at paragraph [0041]); 
-select a trajectory model corresponding to the determined motion status from a plurality of trajectory models stored in memory (Doni, paragraphs [0041] and [0045]; Reference at [0045] discloses at step 58, the motion estimation parameters are fed into the motion model which was selected based on the classified motion. This motion model can vary according to the motion being estimated. For example, motion models can include a distance-based motion model, a velocity-based motion model, and a dead-reckoning motion model (interpreted as trajectory models as they pertain to the multiple motion statuses like walking running steeping etc. as previously discussed at paragraph [0041]); 
-and determine the trajectory based on the motion data using the selected trajectory model corresponding to the determined motion status (Doni paragraphs [0085], [0153]-[0155]; Reference at [0085] discloses a method of estimating the position, motion, velocity, attitude, and/or trajectory of an object based on an approach of combining inertial navigation, feature extraction, and motion classification. Paragraphs [0153]-[0154] discloses the method further comprises selecting a motion model based on the classified motion, and wherein said estimating the motion parameter of the object includes estimating a velocity of the object and/or a distance traveled by the object based on said selected motion model. Next paragraph [0154] discloses wherein said selecting a motion model comprises selecting a distance-based motion model, selecting a velocity-based motion model, and/or selecting a dead-reckoning motion model. Thus these models are interpreted as the trajectory models that can be selected corresponding to the classified motion as the trajectory provided relates to the distance traveled by the object).  
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 12. (Original) Kappi in view of Doni teach the system of claim 11.
Kappi does not disclose but Doni teaches
-wherein the at least one processor is further configured to: determine at least one of a stride length, a stride frequency, and a direction of movement based on the motion data (Doni, paragraphs [0041] and [0044]; Reference at [0041] discloses the motion/activity classification discussed earlier (at steps 20, 30, and/or 32), motions are classified preferably into one of three primary categories: stationary (i.e., where the object is completely still and does not move); non-displacement motion(s) (i.e., those motions which result in disturbances but with no horizontal displacement, e.g., a user fidgeting, sitting down, standing up, etc., a mobile device being manipulated, etc.); and displacement motions (i.e., those motions which result in a horizontal displacement, e.g., walking, running, side stepping, crawling, and other general locomotion activities). Paragraph [0044] discloses this motion displacement vector may be estimated based on the differences and ratios of inertial sensor measurements. The motion displacement vector is fed into the motion estimation parameters as an additional input and provides information about offsets to the motion which may have not been part of the motion classification, for example, walking in a slightly diagonal path (i.e. a direction of movement based on the motion data)); 
-and determine the motion status based on at least one of the stride length, the stride frequency, and the direction of movement, wherein the motion status comprises a movement gesture of the subject or a place on the subject where the mobile device is attached (Doni, paragraphs [0041] and [0044]; Reference at [0041] discloses the motion/activity classification discussed earlier (at steps 20, 30, and/or 32), motions are classified preferably into one of three primary categories: stationary (i.e., where the object is completely still and does not move); non-displacement motion(s) (i.e., those motions which result in disturbances but with no horizontal displacement, e.g., a user fidgeting, sitting down, standing up, etc., a mobile device being manipulated, etc.); and displacement motions (i.e., those motions which result in a horizontal displacement, e.g., walking, running, side stepping, crawling, and other general locomotion activities). The determination of sitting, fidgeting etc. features interpreted as determined motion status based on direction of movement regarding movement gesture of subject)).  
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 13. (Currently Amended) Kappi in view of Doni teach the system of claim 12.
Kappi does not disclose but Doni teaches
-wherein the at least one processor is further configured to: generate the trajectory based on the at least one of the stride length, the stride frequency, and the direction of movement using the selected trajectory model corresponding to the determined motion status (Doni, paragraphs [0041] and [0129]; Reference at [0041] discloses method 40 of the motion classification phase is illustrated. Following the motion/activity classification discussed earlier (at steps 20, 30, and/or 32), motions are classified preferably into one of three primary categories: stationary (i.e., where the object is completely still and does not move); non-displacement motion(s) (i.e., those motions which result in disturbances but with no horizontal displacement, e.g., a user fidgeting, sitting down, standing up, etc., a mobile device being manipulated, etc.); and displacement motions (i.e., those motions which result in a horizontal displacement, e.g., walking, running, side stepping, crawling, and other general locomotion activities). Paragraph [0045] discloses at step 58, the motion estimation parameters are fed into the motion model which was selected based on the classified motion (i.e. corresponding motion statuses)...motion models can include a distance-based motion model, a velocity-based motion model, and a dead-reckoning motion model (i.e. trajectory models to be selected). Paragraph [0129] discloses the method for visualizing the trajectory (i.e. generating step)).  
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 14. (Currently Amended) Kappi in view of Doni teach the system of claim 11.
Kappi does not disclose but Doni teaches
-wherein the at least one processor is further configured to: generate the plurality of trajectory models by training based on training data (Doni, paragraphs [0026]-[0027]; Reference at [0026] discloses at step 20, the features are processed by a classification algorithm (e.g., a neural network, a support vector machine, a Bayesian network, a Naive Bayes classifier, a decision tree, a k-nearest neighbour (KNN) approach, boosting, a Dynamic Bayesian Network (DBN), a Hidden Markov Model (HMM), reinforcement learning, logistic regression, a genetic algorithm, a Gaussian process) to classify the motion and/or activity being performed (i.e. techniques which use training data). Paragraph [0027] discloses at step 22, a motion model (i.e. trajectory model) is selected based on the classified motion determined in step 20).  
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 18. (Previously presented) Kappi in view of Doni teach the system of claim 11.
Kappi further discloses
-wherein the at least one sensor includes at least one of an accelerometer, a gyroscope, an electronic compass, or a barometer of the mobile device (Kappi, paragraphs [0021] and [0023]; Reference ta paragraph [0021] discloses the mobile telephone 12 of FIGS. 1 and 2 includes….motion sensor 60 is also operatively connected to the controller 56. Paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements).  

In regards to claim 19. (Previously Presented) The system of claim 12.
Kappi does not disclose but Doni teaches
-wherein the movement gesture comprises at least one of walking, jogging, or climbing (Doni, paragraph [0036]; Reference discloses At step 30, the features are processed by the primary classification algorithm to classify the motion and/or activity (e.g., walking, running, standing, sitting, fidgeting, and so on) being performed).  
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.

In regards to claim 20. (Currently Amended) Kappi discloses a non-transitory computer-readable medium that stores a set of instructions, when executed by at least one processor of a device (Kappi, paragraphs [0035]-[0036]), cause the device to perform a method for generating a trajectory of a subject (Kappi, Abstract), the method comprising: 
-acquiring motion data of the subject Kappi, Fig. 1, paragraphs [0023] and [0033]; Reference at paragraph [0023] discloses the present invention involves changing the weighting of the accelerometer filtering based upon motion sensor measurements. When there are only slow user movements, a higher weighting of accelerometer filtering is applied to a new measurement and vice versa. Paragraph [0033] discloses at step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device.); 
-determining a motion status of the subject based on the motion data (Kappi, paragraph [0033]; Reference discloses at step 100, a plurality of predefined test feature classes…can define various states of motion within which the module and/or electronic device may be traveling….may include: stationary, moving, walking, running, unknown, and free-fall (interpreted as motion statuses). At step 110, a motion sensor takes measurements related to the motion of the module and/or the electronic device. It should be noted that the motion sensor can be incorporated into the electronic device or a separate device. At step 120, one or more features are extracted from the measurements. At step 130, an algorithm is used to compare the one or more features to the predefined test feature classes. At step 140, the system selected the most appropriate test feature class based upon the comparison of step 130 (interpreted as the determining of the motion status of the user based on the motion data regarding the system selection and comparison processes)); 


Kappi does not explicitly disclose but Doni teaches
-(subject) to which the mobile device is attached (Doni, paragraph [0030]; Reference discloses in some embodiments, the sensor(s) being used may not be in constant alignment with respect to the object/asset being tracked. For example, consider the use of a mobile phone/handset or other portable devices on the asset being tracked. In such examples, the device may have varying alignment between the asset (i.e., person) being tracked)
-selecting, by the processor, a trajectory model corresponding to the determined motion status from a plurality of trajectory models respectively corresponding to a plurality of motion statuses (Doni, paragraphs [0041] and [0045]; Reference at [0045] discloses at step 58, the motion estimation parameters are fed into the motion model which was selected based on the classified motion. This motion model can vary according to the motion being estimated. For example, motion models can include a distance-based motion model, a velocity-based motion model, and a dead-reckoning motion model (interpreted as trajectory models as they pertain to the multiple motion statuses like walking running steeping etc. as previously discussed at paragraph [0041]); 
-and determining, by the processor, the selected trajectory based on the motion data using a trajectory model corresponding to the determined motion status (Doni paragraphs [0085], [0153]-[0155]; Reference at [0085] discloses a method of estimating the position, motion, velocity, attitude, and/or trajectory of an object based on an approach of combining inertial navigation, feature extraction, and motion classification. Paragraphs [0153]-[0154] discloses the method further comprises selecting a motion model based on the classified motion, and wherein said estimating the motion parameter of the object includes estimating a velocity of the object and/or a distance traveled by the object based on said selected motion model. Next paragraph [0154] discloses wherein said selecting a motion model comprises selecting a distance-based motion model, selecting a velocity-based motion model, and/or selecting a dead-reckoning motion model. Thus these models are interpreted as the trajectory models that can be selected corresponding to the classified motion as the trajectory provided relates to the distance traveled by the object)
Kappi and Doni are combinable because they are in the same field of endeavor regarding motion tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the step detecting adjustment system of Kappi to include the motion estimation features of Doni in order to provide the user with a system that allows for changing the weighting of accelerometer filtering based upon motion sensor measurements for providing accurate positioning information as taught by Kappi while incorporating the motion estimation features of Doni in order to provide acquiring of sensor data, estimating an attitude of an object, estimating an altitude of an object, extracting a feature, classifying a motion, selecting a motion model, and estimating of a motion parameter for more accurate mobile object tracking applicable to improving motion detecting systems such as those taught in Kappi.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619